 Case 1:19-cr-00199-TSE Document 31 Filed 02/17/20 Page 1 of 11 PageID# 173



                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

UNITED STATES OF AMERICA            )
                                    )                CRIMINAL No. 1:19CR00199-001
      v.                            )
                                    )                Sentencing Date: February 21, 2020
Budder Y. Khan                      )
      Defendant                     )                The Honorable T.S. Ellis, III
___________________________________ )

                             POSITION OF THE DEFENSE
                       WITH RESPECT TO SENTENCING FACTORS

   I. INTRODUCTION

       In accordance with this Court’s policy regarding guideline sentencing and §6A1.2 of the

United States Sentencing Guidelines and Policy Statements, Counsel for the Defendant hereby

represents that he and his client have reviewed the Probation Officer’s report and that there is one

objection to the calculation of sentencing factors related to the Career Offender Enhancement. The

Probation Officer, applying the Career Enhancement penalties of §4B1.1(b)(3), suggests that the

Court find the sentencing factors to be properly assessed with an Offense Level Total of 29 and a

Criminal History Category VI, resulting in a Guideline Range of 151-188 months.

       However, In light of the United States Supreme Court’s holding in Kimbrough v. United

States, 552 U.S. 85 (2007); we respectfully argue that the Sentencing Commission has neither

empirical evidence nor national experience to justify the enhancement, and that the Court should

thus find the sentencing factors to be correctly calculated with an Offense Level Total of 25 and a

Criminal History Category VI, resulting in a Guideline Range of 110-137 months.

       The Defense further argues, however, that the 18 U.S.C. §3553(a) factors suggest that the

Court should consider a much lower sentence; it is our position that the nature and circumstances
 Case 1:19-cr-00199-TSE Document 31 Filed 02/17/20 Page 2 of 11 PageID# 174



of Mr. Khan’s criminal acts, his own history and characteristics, the kinds of sentences available to

the Court and the sentence already meted out for his co-defendant make a 110-137 month sentence

excessive. This Court certainly has discretion to order a variance if the Court does not believe that

the Sentencing Guidelines provide for a fair sentence. See, e.g., Spears v. United States, 555 U.S.

261 (2009); Gall v. United States, 552 U.S. 38 (2007); Pepper v. United States 131 S.Ct. 1229

(2011); Williams v. New York 337 U.S. 241 (1949), United States v. Pauley, 511 F.3d 468 (4th Cir.

2007).



    II. THE CAREER OFFENDER ENHANCEMENT

         As the Probation Officer noted in his report, Mr. Khan was at least 18 years old at the time

of the instant offense, the instant offense is a felony that is a crime of violence, and he has multiple

prior felony convictions for both crimes of violence and controlled substance offenses. See, e.g.,

PSR ¶¶ 34-40, 42-47, 52, 56-82. Ordinarily, Mr. Khan’s relevant conduct and criminal history

would result in a Guideline Range of 110-137 months, itself a significant portion of any person’s

life.

         Under USSC §4B1.1(b)(3), and unfortunately for Mr. Khan, the Sentencing Guidelines

Commission has a special computation for what they call “Career Offenders,” raising both the

offense level and criminal history category to ensure a sentence of 151-188 months.

         The question for the Court to consider is whether this particular guideline actually helps

distinguish one offender from another using any sort of factual basis or judicial experience, as

required by 18 U.S.C. §3553(a). It clearly does not. The Sentencing Guidelines Commission tells

us in the Application Notes to §4B1.1 that this particular guideline was written after Congress

“mandate[d] that certain ‘career’ offenders receive a sentence ‘at or above the maximum term
 Case 1:19-cr-00199-TSE Document 31 Filed 02/17/20 Page 3 of 11 PageID# 175



authorized.’” According to the Commission’s own words, this particular enhancement simply

escalates the suggested punishment to ensure a lengthy sentence rather than differentiate one

offender from another based on the nature and circumstances of the offense or the history and

characteristics of the defendant.

       As the Supreme Court noted in Kimbrough v. United States, 552 U.S. at 109, the

Sentencing Commission has a distinctive, institutional role of basing its determinations on

empirical data and national experience; by imposing higher offense levels and criminal history

categories without regard to the particular facts of the case at hand it is difficult to imagine how

this enhancement “reflect[s] a rough approximation of sentences that might achieve [18 U.S.C.]

§3553(a)’s objectives.” In cases like this one, a policy-based variance from such a guideline is not

subject to “closer review” and is “not suspect.” See Kimbrough, 552 U.S. at 109, Spears v. United

States, 555 U.S. 261 at 264 (2009), Rita v. United States, 551 U.S. 338 at 348 (2007).

       We respectfully ask that the Court ignore the §4B1.1 enhancement because of this failure

to fairly differentiate Mr. Khan from other offenders; Mr. Khan simply should not be given a

longer sentence than the relevant conduct of the instant offense and his actual record would

support. Without the enhancement, Mr. Khan’s Offense Level Total is 25 and his Criminal History

Category is VI, resulting in a Guideline Range of 110-137 months.


   III. EXTRAODINARY SENTENCES IN ARLINGTON AND ALEXANDRIA, AND
          THEIR TIMING, CREATE THE RISK OF ARBITRARILY EXCESSIVE
          PUNISHMENT IN THIS COURT


       Mr. Khan’s case is one where the application of the sentencing factors is extraordinarily

complex. While he is in fact guilty of two separate Hobbs Act Robberies, and is deserving of
 Case 1:19-cr-00199-TSE Document 31 Filed 02/17/20 Page 4 of 11 PageID# 176



punishment, the Sentencing Guidelines do not adequately account for all of the aims of 18 U.S.C.

§3553(a).

       The nature and circumstances of Mr. Khan’s offense are clear – Mr. Khan robbed two local

pawn shops to feed his addiction, endangering shopkeepers, customers, co-conspirators and

himself along the way. It is Mr. Khan’s history and characteristics that make this case difficult –

he was born in Arlington, Virginia, has lived here almost all of his life, and though he has

managed to obtain a GED, work in construction, retail sales and in food service, he has also been

convicted of several misdemeanor and felony charges involving theft and drug use, including two

bank robberies. Several of these crimes, including the bank robberies, happened after the Hobbs

Act robberies charged in this case.

       Those subsequent crimes, described in paragraphs 74, 77, 79, 80 (controlled substances

charges and related probation violations), 81 and 82 (bank robberies) of the Pre-Sentence Report,

pose a difficult problem for this Court; though Mr. Khan was not prosecuted in this Court before

2019, the offenses were well known to and readily provable by federal law enforcement long

before. According to paragraphs 14 and 15 of the Pre-Sentence Report, items from the robbery

charged in Count 2, many with the victim store’s tags still affixed, were recovered by law

enforcement pursuant to a search warrant executed in October of 2014, and detectives heard Ms.

Phothong admit to that robbery on a recorded jail phone call with Mr. Khan a week later.

According to paragraph 16 of the Pre-Sentence Report, law enforcement knew Mr. Khan

committed the robbery charged in Count 4 in September of 2015 because they recovered his DNA

at the scene, matched it with a sample on file in Virginia’s DNA Data Bank and executed a search

warrant to obtain another sample. In both of these cases, no further action was taken to prosecute

Mr. Khan until 2019. Meanwhile, Mr. Khan was being prosecuted in two different Virginia
 Case 1:19-cr-00199-TSE Document 31 Filed 02/17/20 Page 5 of 11 PageID# 177



jurisdictions for crimes that occurred within the same basic course of conduct as the instant

offenses. He received a total sentence far in excess of what he would have received had the state

offenses occurred in one jurisdiction instead of two, or been consolidated in one sentencing event

– a mechanism which is allowed and easy to orchestrate in Virginia state courts.

        Neither the Defendant nor his Counsel places any blame on law enforcement or the

government for intentional delay, as the delay seems to have been the result of case assignment or

priority procedures having nothing to do with Mr. Khan’s case, nor do we argue that the delay

meets the four-part balancing test for dismissal from Barker v. Wingo, infra. Mr. Khan accepts

and even embraces the fact that all of the crimes he has been convicted of are his responsibility.

However, Counsel believes it is important to discuss the prejudicial effect of (1) Mr. Khan facing

two state court sentencing events instead of one; and (2) the instant case following four years after

those sentencing events and encompassing crimes that occurred in between the two. In short, Mr.

Khan will be sentenced in three jurisdictions for a crime spree which would have resulted in

substantially less exposure had his crimes been prosecuted in one jurisdiction. (For example, if he

had been prosecuted in federal court for all of the robberies when they became known, his

guidelines would have been lower in that one sentencing event than the time he is already serving

for Virginia – even if this court imposed no additional tome to serve in this case.) Instead, he is

serving a state sentence with a 2034 release date, and now faces high sentencing guidelines in this

case.

        Courts have long recognized that the detrimental effects of prosecutorial delays go to more

than a defendant’s right to a speedy trial. In Justice Powell’s unanimous decision in Barker v.

Wingo, 407 U.S. 514 (1972), the Supreme Court specifically recognized that a delay in

prosecuting a defendant could result in him committing more crimes, Id, at 519 and a delay in
 Case 1:19-cr-00199-TSE Document 31 Filed 02/17/20 Page 6 of 11 PageID# 178



punishing him “makes the rehabilitation of the individual offender much more difficult.” Id, at 520.

Furthermore, the court held that though a defendant could do something to accelerate the process,

the duty to provide a speedy trial belongs to the government. Id, at 527, and that a delay resulting

from the government’s negligence or lack of resources, like this one, “should be weighed less

heavily [than bad faith] but nevertheless should be considered since the ultimate responsibility for

such circumstances must rest with the government.” Id, at 541. In Doggett v. United States, 505

U.S. 647 (1992), a case that began in this courthouse, the Supreme Court held that this kind of

government negligence prejudices a defendant in “unidentifiable ways.” Id, at 647, and that the

government probably cannot affirmatively prove that the Defendant has not been prejudiced by a

delay of this length. Id, at 658.

        Without shirking Mr. Khan’s responsibility for both his addiction and his criminal conduct,

we respectfully argue that the dangers the Supreme Court recognized in Barker and Doggett are

indeed something to consider in Mr. Khan’s case. The government’s failure to prosecute Mr. Khan

in 2014 or 2015 – when they knew he was guilty – left him on the street to commit more crimes.

The government’s failure to prosecute Mr. Khan in 2016 – when he was apprehended for two bank

robberies here in the Eastern District – resulted in him receiving more time from the local courts

than the Federal Sentencing Guidelines would suggest for the instant case and both bank robberies

combined. And the guideline calculation for the instant case, including the Career Offender

enhancement the Probation Officer and the government have asked for, rests on those bank

robberies.

        Furthermore, the delay in punishing Mr. Khan left him without any meaningful support for

his addiction to heroin and other drugs, including the rehabilitative services available within the

Bureau of Prisons and the federal probation system, support that might have stopped him from
 Case 1:19-cr-00199-TSE Document 31 Filed 02/17/20 Page 7 of 11 PageID# 179



robbing banks to feed his heroin addiction, and they leave this Court unable to offer any such

services until at least 2034.

        And finally, while that delay is certainly not the result of bad faith, Mr. Khan was likely

prejudiced by the erosion of his memory in the ensuing years. For example, he is unable to

remember enough information to offer substantial assistance to the government and earn a

reduction pursuant to §5K or Rule 35, and the statute of limitations renders any such assistance of

limited value in any event.

        A sentence even near the guideline range would be excessive given the existing 19 year

aggregate sentence Mr. Khan is already serving, and we ask that the Court consider a different

approach.

    IV. FACTORS UNDER 18 USC 3553 (a)

        In assessing how much time is sufficient, but not greater than necessary, to reflect the

seriousness of the offense, promote respect for the law, and provide just punishment, while

affording adequate deterrence and protecting the public, we respectfully ask that the Court

consider sentencing Mr. Khan to time served, or imposing a sentence that is concurrent to the

existing Virginia sentence he is already serving. It is our contention that this is itself more time

than necessary to meet the needs mentioned above, and that adding an additional 110 or 151

months in the Bureau of Prisons would be wildly excessive.

        CIRCUMSTANCES OF THE OFFENSE

        These offenses were serious violent crimes. They occurred at a time when Mr. Khan was

using drugs constantly – a habit that started in his teenage years and got worse and worse until his

incarceration in state court for the similar charges discussed above. Mr. Khan committed the all of

the offenses between the ages of twenty-four and twenty-six. Without another minute of prison
 Case 1:19-cr-00199-TSE Document 31 Filed 02/17/20 Page 8 of 11 PageID# 180



time imposed by this Court he will be serving time for his state charges until he is just short of

forty-three years old.

       HISTORY AND CHARACTERISTICS OF MR. KHAN

       A forensic psychological evaluation of Mr. Khan prepared by Anita Boss (Attachment A to

Mr. Khan’s Second Motion to Continue – under seal) provides extensive background information

about Mr. Khan and his family, as well as his mental health and substance abuse struggles. As

described by Mr. Khan to Dr. Boss, his family was always very close.. Mr. Khan’s parents

emigrated from Pakistan before he was born, and raised their five children in Arlington. (See

Attachment A, Photograph of Khan Washington, D.C.) Growing up, Budder was the closest with

his father, who ran a sales kiosk at the Ballston Metro station in Arlington. As a child, Budder

regularly rose early on weekends to work all day with his father at the kiosk. The entire family

agrees that the passing of sudden and unexpected passing of Budder’s father at only fifty-one

triggered a downward spiral in Budder from which he is still attempting to recover. It was at that

time that Budder began the use of hard drugs like cocaine, and eventually, heroin. As an adult

outside of jail, cocaine and later opioid addiction have defined his life and led to the violent theft

offenses which are the subject of this and his previous cases discussed above. As Dr. Boss’ report

makes plain, Budder’s extreme addiction – characterized by daily hard drug use, notable physical

damage, weight loss, a complete lack of meaningful employment, and a life threatening overdose

- began unusually early in life and never stopped.

       Notably, Mr. Khan provided Dr. Boss with a candid and incriminating account of his

struggles with addiction and the crimes it spawned. He is desperate for drug treatment, and, for a

long time, now, been in a mental place to come clean with himself and others about the harm he

has caused to his victims, the sadness he has caused his family, and how his choices have
 Case 1:19-cr-00199-TSE Document 31 Filed 02/17/20 Page 9 of 11 PageID# 181



destroyed his young life. As is commonly known, drugs are readily available in the Virginia prison

system, and Budder has been unable to resist drug use on occasions in that setting. There is simply

no substance abuse treatment available to him there. He wishes he could serve his state time in the

federal system where programs may be available to help him prepare for a healthy life upon his

release.

       While Mr. Khan has placed himself in this predicament, this Court has the power to select

a sentence which would provide him both hope and help. A short federal sentence to follow upon

his lengthy state sentence - just long enough to enter and complete the Residential Drug Abuse

Program – would satisfy all sentencing objectives and have real potential to achieve long lasting

good. He is an ideal candidate for job training, life skills and college courses and the RDAP

program.

       UNWARRANTED DISPARITY

       Counsel also notes that this would avoid an unwarranted sentencing disparity with his co-

defendant, Ms. Phothong. Though Ms. Phothong does not have the extensive criminal record Mr.

Khan has, and she apparently began cooperating with the government years ago, she was

sentenced to probation, with a six-month term of community confinement. While there should be a

significant difference between their sentences – Mr. Khan was an active participant in both

robberies rather while Ms. Phothong merely assisted him with other tasks like driving the getaway

car and disposing of the stolen goods, but even with a sentence of time served or concurrent time

he will be in prison until 2034, that this disparity is already far more than what is warranted to

punish him for his conduct or reward her for her assistance.
Case 1:19-cr-00199-TSE Document 31 Filed 02/17/20 Page 10 of 11 PageID# 182



       Similarly, as discussed above, addition of a long federal prison to his two state sentences,

as discussed above, arbitrarily over punishes him compared to a similarly situated defendant who

committed the same crimes and was punished by one, as opposed to three – jurisdictions.



In Conclusion

       Mr. Khan, while responsible for both his addiction and his actions. He deserves significant

punishment, but we respectfully ask that the Court consider the unusual posture in which it finds

this case. A fair sentence is one which adds only a rehabilitative component.



                                                     Respectfully Submitted,

                                                     ___________/S/________________
                                                     Gregory T. Hunter
                                                     Virginia State Bar Number 45489
                                                     Attorney for the Defendant
                                                     2055 North 15th Street
                                                     Suite 302
                                                     Arlington, Virginia 22201
                                                     (703) 527-0808 telephone
                                                     (703) 527-0810 facsimile
                                                     greghunter@mail.com



                                                     ______/s/_________________
                                                     Christopher Leibig, Esq.
                                                     VA Bar No.: 40594
                                                     Counsel for the Defendant,
                                                     The Law Office of Christopher Leibig, LLC.
                                                     114 N. Alfred Street
                                                     Alexandria, VA 22314
                                                     (703) 683-4310
                                                     (703) 684-9700 Fax
                                                     Chris@Chrisleibiglaw.com
Case 1:19-cr-00199-TSE Document 31 Filed 02/17/20 Page 11 of 11 PageID# 183




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 17th day of February, 2020, an exact copy of the
foregoing Position of the Defense with Respect to Sentencing Factors was filed with the Clerk of
the Court using the CM/ECF system, causing a Notice of Electronic Filing to be served upon:

Alexander Blanchard, Esquire
Assistant United States Attorney
2100 Jamieson Avenue
Alexandria, Virginia 22314
(703) 299-3700 telephone
(703) 299-3980 facsimile
Alexander.Blanchard@usdoj.gov


Copies of this document have been forwarded to the following non-filing users:
By electronic mail:
       Kenneth G. Orsino
       United States Probation Officer
       United States Probation Office for the Eastern District of Virginia
       8809 Sudley Road
       Suite 200
       Manassas, Virginia 20110
       (703) 366-2109 telephone
       Kenneth_Orsino@vaep.uscourts.gov

By personal service:
       Budder Y. Khan
       Defendant
       Alexandria Adult Detention Center
                                                   ___________/S/________________
                                                   Gregory T. Hunter
                                                   Virginia State Bar Number 45489
                                                   Attorney for the Defendant
                                                   2055 North 15th Street
                                                   Suite 302
                                                   Arlington, Virginia 22201
                                                   (703) 527-0808 telephone
                                                   (703) 527-0810 facsimile
                                                   greghunter@mail.com
